Title: To George Washington from Benjamin Lincoln, 30 August 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Brunswic Landing 30 Augt 1781
                        
                        The troops arrived here about 2 oClock in the afternoon yesterday—I went towards evening to bound brook where
                            I met Col. Lamb & every thing in order. As there are so many circumstances to be taken into consideration prior to
                            a determination what number of waggons ought to proced Southward and as we cannot avail ourselves of all of those
                            circumstances here, such as the probability of a full supply of vessells at the Head of Ellk—Horses in Pennsylvania
                            & else where, independent of those with us, Colo. Pickering has just taken a resolution to wait on your Excellency
                            this evening in Philadelphia to receive your Excelly further orders.
                        I expect we shall be on our ground about three this evening. I have the honor to be my Dr
                            Genl with sincere regard your obt servant
                        
                            B. Lincoln
                        
                        
                            P.S. I was honored with your Excelly favor of yesterdays date—the letter to Baskenridge goes off this
                                morning by express the other which was inclosed I will deliver to day if I can see Mr De witt—I have heard nothing
                                more from Sandy hook.
                        

                    